DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-12 and 40 - 41 are pending.
	Claims 13-39 are cancelled.


Allowable Subject Matter
Claims 1-12 and 40 - 41 are allowable.


Examiner's Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance:
	Gheorghe et al., Japanese Patent JP2012001056A discloses a temperature stimulus system to induce wakefulness in a driver by controlling an air conditioner to alternate a person’s body heat loss between a first body temperature and a second higher body temperature using heated or cooled air. Gheorghe et al., Japanese Patent JP2013012029 discloses an awakening guidance device to guide a driver's physical state from a drowsy state to a normal state by controlling an air conditioner to alternate a person’s body heat loss by setting a first amount of time for cooling where the body’s vasodilation is decreased in colder surroundings due to increased heat loss, that is longer than a second amount of time that the body heat loss is reduced, where the body’s vasodilation is increased in warmer 
	None of these references taken either alone or in combination with the prior art of record disclose:
	Independent Claim 1:
Claim 1. A wakefulness inducing device, comprising:
a heat dissipation intensity obtainer that obtains a thermal image of a person from a thermal image sensor; and
a controller that (i) determines a surface temperature of the person and a temperature around the person based on the thermal image, (ii) calculates a heat dissipation intensity of the person based on the difference between the determined surface temperature and the determined temperature around the person, and (iii) controls an air conditioner to alternate the person's heat dissipation intensity between a first heat dissipation intensity and a second heat dissipation intensity lower than the first heat dissipation intensity, wherein
the controller alternates the person's heat dissipation intensity by controlling the air conditioner based on the person's heat dissipation intensity to set a first time period longer than a second time period,
the first time period is a time period in which the person's heat dissipation intensity increases from the second heat dissipation intensity to the first heat dissipation intensity, and remains at the first heat dissipation intensity, and
the second time period is a time period in which the person's heat dissipation intensity decreases from the first heat dissipation intensity to the second heat dissipation intensity, and remains at the second heat dissipation intensity.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David E Ogg whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119